Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 11, 2020, between Tellurian Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).

 

“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.3.

 

“Base Prospectus” means the final prospectus filed for the Registration
Statement.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 



 1 

 

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the second (2nd)
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Davis Graham & Stubbs LLP, with offices located at 1550
Seventeenth Street, Suite 500, Denver, Colorado 80202.

 

“Delivery versus Payment” means a securities industry settlement method that
guarantees the transfer of securities only happens after payment has been made.
It stipulates that the buyer's cash payment for securities must be made prior to
or at the same time as the delivery of the security.

 

“Disclosure Time” means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York City time) on any Trading Day, 9:01 a.m. (New York City time) on the
Trading Day immediately following the date hereof, unless otherwise instructed
as to an earlier time by the Placement Agent, and (ii) if this Agreement is
signed between midnight (New York City time) and 9:00 a.m. (New York City time)
on any Trading Day, no later than 9:01 a.m. (New York City time) on the date
hereof, unless otherwise instructed as to an earlier time by the Placement
Agent.

 

“DPW” means Davis Polk & Wardwell LLP, with offices located at 450 Lexington
Avenue, New York, New York 10017.

 

“Effective Time” of the Registration Statement relating to the Shares means the
time of the first contract of sale for the Shares.

 

“Escrow Agent” means Signature Bank, a New York State chartered bank, with
offices at 261 Madison Avenue, New York, New York 10016.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



 2 

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Per Share Purchase Price” equals $6.36, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” means T.R. Winston & Company, LLC, with offices at 2049
Century Park East, Suite 320, Los Angeles, CA 90067.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the Base Prospectus together with the Prospectus Supplement.

 

“Prospectus Supplement” means the supplement to the Base Prospectus complying
with Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-235793 which registers the sale of the Shares.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

Unless otherwise specified, (i) a reference to a “rule” is to the indicated
rule under the Securities Act and (ii) a reference to any document includes any
document incorporated by reference therein.

 

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof together with the Prospectus.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



 3 

 

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in the Sarbanes-Oxley Act) promulgated or
approved by the Public Company Accounting Oversight Board and, as applicable,
the rules of the New York Stock Exchange and the NASDAQ Stock Market.

 

“Shares” means the shares of Common Stock issued or issuable by the Company to
each Purchaser pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., the current
transfer agent of the Company, with a mailing address of 51 Mercedes Way,
Edgewood, NY 11717 and any successor transfer agent of the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1            Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $13,448,798.76 of Shares. Each Purchaser’s Subscription Amount as
set forth on the signature page hereto executed by such Purchaser shall be made
available for “Delivery Versus Payment” settlement with the Company or its
designee. The Company shall deliver to each Purchaser its respective Shares, and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of DPW or such other location as the parties shall mutually agree.

 



 4 

 

 

2.2            Deliveries.

 

(a)            On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

 

(i)            this Agreement duly executed by the Company;

 

(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit A attached hereto;

 

(iii)          the Company shall have provided each Purchaser with the Escrow
Agent’s wire instructions;

 

(iv)          a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver on an expedited basis via The
Depository Trust Company Deposit or Withdrawal at Custodian system (“DWAC”)
Shares equal to such Purchaser’s Subscription Amount divided by the Per Share
Purchase Price, registered in the name of such Purchaser; and

 

(v)           the Base Prospectus and Prospectus Supplement (which may be
delivered in accordance with Rule 172 under the Securities Act).

 

(b)            On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or the Escrow Agent, as applicable, the
following:

 

(i)            this Agreement duly executed by such Purchaser; and

 

(ii)           such Purchaser’s Subscription Amount, which shall be wired into
the escrow account at the Escrow Agent.

 

2.3            Closing Conditions.

 

(a)            The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 



 5 

 

 

(iii)          the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

 

(b)            The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(v)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing.

 



 6 

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Purchaser:

 

(a)            Filing and Effectiveness of Registration Statement. The Company
and the transactions contemplated by the Transaction Documents meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instructions I.A and I.B) under the Securities Act. The
Company has filed with the Commission a registration statement on Form S-3
(No. 333-235793), including a related prospectus or prospectuses, covering the
registration of the Shares under the Securities Act, which became effective at
the time of filing. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B. The Company has not received, and has no notice of, any order of
the Commission preventing or suspending the use of the Registration Statement,
or threatening or instituting proceedings for that purpose. The Registration
Statement and the offer and sale of the Shares as contemplated hereby meet the
requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to the Placement
Agent and its counsel. The Company has not distributed and, prior to the later
to occur of the Closing Date (as defined below) and completion of the
distribution of the Shares, will not distribute any offering material in
connection with the offering or sale of the Shares other than the Registration
Statement and the Prospectus. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is currently listed on The NASDAQ Capital
Market (“NASDAQ”) under the trading symbol “TELL.” The Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act or delist the Common Stock from NASDAQ. The Company has not
received any notification that the Commission is contemplating terminating such
registration. Except as set forth in the Prospectus, the Company (i) has not
received any notification that NASDAQ is contemplating a delisting of the Common
Stock from NASDAQ, and (ii) is, to its knowledge, in material compliance with
all applicable listing requirements of NASDAQ.

 

(b)            No Misstatement or Omission. (A) At the time the Registration
Statement initially became effective, (B) at the time of each amendment thereto
for the purposes of complying with Section 10(a)(3) of the Securities Act
(whether by post-effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Shares and (D) on the
Closing Date, the Registration Statement conformed and will conform in all
material respects with the requirements of the Securities Act. The Registration
Statement, when it became effective and on the Closing Date, did not, and will
not, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. (A) On its date, (B) at the time of filing the Prospectus
pursuant to Rule 424(b), (C) on the date of any amendment or supplement to the
Prospectus and (D) on the Closing Date, the Prospectus will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations, and will not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Placement Agent specifically for use
in the preparation thereof.

 



 7 

 

 

(c)            Automatic Shelf Registration Statement. (i) Well-Known Seasoned
Issuer Status. (A) At the time of initial filing of the Registration Statement,
(B) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), and (C) at the
time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c)) made any offer relating to the Shares in
reliance on the exemption of Rule 163, the Company was a “well-known seasoned
issuer” as defined in Rule 405, including not being an “ineligible issuer” as
defined in Rule 405.

 

(ii)           Effectiveness of Automatic Shelf Registration Statement. The
Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405, that initially became effective within three years of the
date hereof.

 

(iii)          Eligibility to Use Automatic Shelf Registration Form. The Company
has not received from the Commission any notice pursuant to
Rule 401(g)(2) objecting to use of the automatic shelf registration statement
form. The Company will take all commercially reasonable action necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the registration statement that was the subject of the
Rule 401(g)(2) notice or for which the Company has otherwise become ineligible.
References herein to the Registration Statement shall include such a
registration statement or post-effective amendment, as the case may be.

 

(iv)          Filing Fees. The Company has paid or shall pay the required
Commission filing fees relating to the Shares within the time required by
Rule 456(b)(1) and otherwise in accordance with Rules 456(b) and 457(r).

 

(d)            Ineligible Issuer Status. (i) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2)) of the
Shares and (ii) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, including (x) the Company or any
other subsidiary in the preceding three years not having been convicted of a
felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 and (y) the Company in
the preceding three years not having been the subject of a bankruptcy petition
or insolvency or similar proceeding, not having had a registration statement be
the subject of a proceeding under Section 8 of the Securities Act and not being
the subject of a proceeding under Section 8A of the Securities Act in connection
with the offering of the Shares, all as described in Rule 405.

 

(e)            Conformity with the Securities Act and Exchange Act. The
Registration Statement, the Prospectus or any amendment or supplement thereto,
and the documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

 



 8 

 

 

(f)            Financial Information. The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement
and the Prospectus, together with the related notes and schedules, present
fairly, in all material respects, the consolidated financial position of the
Company and the Subsidiaries (as defined below) as of the dates indicated and
the consolidated results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act and in
conformity with U.S. generally accepted accounting principles applied, except as
otherwise set forth therein, on a consistent basis during the periods involved;
the other financial and statistical data with respect to the Company and the
Subsidiaries contained or incorporated by reference in the Prospectus are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement or Prospectus that
are not included or incorporated by reference as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), that are required to
be described in the Registration Statement (excluding the exhibits thereto) and
the Prospectus and are not so described; and all disclosures contained or
incorporated by reference in the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Commission Regulation S-K, to the extent applicable.

 

(g)            Conformity with EDGAR Filing. The Prospectus delivered to the
Placement Agent for use in connection with the sale of the Shares pursuant to
the Transaction Documents will be identical to the versions of the Prospectus
created to be transmitted to the Commission for filing via EDGAR, except to the
extent permitted by Regulation S-T.

 

(h)            Organization. Each of the Company and its Subsidiaries is duly
organized, validly existing as a corporation or other entity and in good
standing under the laws of its jurisdiction of organization, except, in the case
of any Subsidiary, where the failure to be in good standing would not, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on or affecting the assets, business, operations, earnings,
properties, condition (financial or otherwise), prospects, stockholders’ equity
or results of operations of the Company and the Subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company and each of its Subsidiaries is duly
licensed or qualified as a foreign corporation or other entity for transaction
of business and in good standing under the laws of each other jurisdiction in
which its ownership or lease of property or the conduct of its business requires
such license or qualification, and has all organizational power and authority
necessary to own or hold its properties and to conduct its business as described
in the Prospectus, except where the failure to be so licensed or qualified or in
good standing or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.

 



 9 

 

 

(i)            Subsidiaries. As of the date of this Agreement, the subsidiaries
set forth on Schedule A hereto (collectively, the “Subsidiaries”) are the
Company’s only significant subsidiaries (as such term is defined in Rule 1-02 of
Regulation S-X promulgated by the Commission). Except as set forth in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any material lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, and in the case of Subsidiaries that are corporations, nonassessable.
Except as set forth in the Prospectus, no Subsidiary is currently subject to a
direct or indirect prohibition on paying any dividends to the Company, from
making any other distribution on such Subsidiary’s capital stock, from repaying
to the Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company that would, individually or in the aggregate,
have a Material Adverse Effect.

 

(j)            No Violation or Default. Except as set forth in the Prospectus,
neither the Company nor any of its Subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries are
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate, have
a Material Adverse Effect. Except as set forth in the Prospectus, to the
Company’s knowledge, no other party under any material contract or other
agreement to which it or any of its Subsidiaries is a party is in default in any
respect thereunder where such default would have a Material Adverse Effect.

 

(k)            No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus,
if any (including any document deemed incorporated by reference therein), there
has not been (i) any Material Adverse Effect, (ii) any transaction which is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole and would be required to be
described in the Prospectus, (iv) any material change in the capital stock or
outstanding long-term indebtedness of the Company or any of its Subsidiaries or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than (a) in each case
above in the ordinary course of business or as otherwise disclosed in the
Prospectus (including any document deemed incorporated by reference therein) and
(b) in the case of (iv) or (v), transactions between or among the Company and
one or more of its directly or indirectly wholly-owned subsidiaries, option
grants and exercises and other transactions pursuant to the Company’s equity
compensation plans and payments of dividends on or the conversion of shares of
the Company’s Series C Convertible Preferred Stock, par value $0.01 per share
(the “Series C Preferred Stock”).

 



 10 

 

 

(l)            Capitalization. The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and, other than as disclosed in the Prospectus, are not subject to any
preemptive rights, rights of first refusal or similar rights. The Company has an
authorized, issued and outstanding equity capitalization as set forth in the
Prospectus as of the dates referred to therein (the issued and outstanding
equity capitalization as of any date being subject to option grants and
exercises, conversions of preferred stock of the Company to Common Stock, and
other transactions pursuant to the Company’s equity compensation plans,
organizational or governing documents of the Company, and sales of the Shares
hereunder) and such authorized capital stock conforms in all material respects
to the description thereof set forth in the Prospectus. The description of the
securities of the Company in the Prospectus is complete and accurate in all
material respects. Except as disclosed in or contemplated by the Prospectus, as
of the date referred to therein, the Company does not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities, other than options and other awards granted under the Company’s
equity compensation plans and as may be issued pursuant to the terms of the
Series C Preferred Stock.

 

(m)            Authorization; Enforceability. The Company has full corporate
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.

 

(n)            Authorization of the Shares. The Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual preemptive rights (except for preemptive rights
disclosed in the Prospectus), rights of first refusal or other similar rights,
and will be registered pursuant to Section 12 of the Exchange Act. The Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.

 

(o)            No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of the Transaction Documents and the issuance and sale by the
Company of the Shares, except for such consents, approvals, authorizations,
orders and registrations or qualifications as have already been obtained or as
may be required under applicable state securities or other blue-sky laws or by
the by-laws and rules of the Financial Industry Regulatory Authority (“FINRA”)
or NASDAQ in connection with the sale of the Shares by the Placement Agent.

 



 11 

 

 

(p)            No Preferential Rights. Except as set forth in the Prospectus,
(i) no person, as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act (each, a “Person”), has the right,
contractual or otherwise, to cause the Company to issue or sell to such Person
any Common Stock or shares of any other capital stock or other securities of the
Company other than pursuant to grants under the Company’s equity compensation
plans, (ii) no Person has any preemptive rights, resale rights, rights of first
refusal, rights of co-sale, or any other rights (whether pursuant to a “poison
pill” provision or otherwise) to purchase any Common Stock or shares of any
other capital stock or other securities of the Company, (iii) no Person has the
right to act as an underwriter or as a financial advisor to the Company in
connection with the offer and sale of the Shares, and (iv) no Person has the
right, contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Shares as contemplated thereby or otherwise.

 

(q)            Independent Public Accounting Firm. Deloitte & Touche LLP, whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent annual report on Form 10-K filed
with the Commission and incorporated by reference into the Registration
Statement and the Prospectus, is and, during the periods covered by its report,
was an independent registered public accounting firm within the meaning of the
Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, Deloitte & Touche LLP is not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act with respect
to the Company.

 

(r)            Enforceability of Agreements. All agreements between the Company
and third parties expressly referenced in the Prospectus are, except as would
not have a Material Adverse Effect, legal, valid and binding obligations of the
Company enforceable in accordance with their respective terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited by federal or state securities laws or public
policy considerations in respect thereof.

 

(s)            No Litigation. Except as set forth in the Prospectus, there are
no legal, governmental or regulatory actions, suits or proceedings pending, nor,
to the Company’s knowledge, any legal, governmental or regulatory audits or
investigations, to which the Company or a Subsidiary is a party or to which any
property of the Company or any of its Subsidiaries is the subject, that in each
case, individually or in the aggregate, would have a Material Adverse Effect
and, to the Company’s knowledge, no such actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others. There are no current or pending legal, governmental or
regulatory audits or investigations, actions, suits or proceedings that are
required under the Securities Act to be described in the Prospectus that are not
so described and there are no contracts or other documents that are required
under the Securities Act to be filed as exhibits to the Registration Statement
that are not so filed.

 



 12 

 

 

(t)            Intellectual Property. Except as disclosed in the Prospectus, the
Company and its Subsidiaries own, possess, license or have other rights to use
all foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted except to the extent
that the failure to own, possess, license or otherwise hold adequate rights to
use such Intellectual Property would not, individually or in the aggregate, have
a Material Adverse Effect. Except as disclosed in the Prospectus, (i) there are
no rights of third parties to any such Intellectual Property owned by the
Company and its Subsidiaries; (ii) to the Company’s knowledge, there is no
infringement by third parties of any such Intellectual Property; (iii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the Company’s and its Subsidiaries’ rights in or
to any such Intellectual Property; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against any patent or patent application described in the Prospectus as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of
clauses (i)-(vii) above, as would not, individually or in the aggregate, result
in a Material Adverse Effect.

 

(u)            No Material Defaults. Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last annual report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would have a Material Adverse Effect.

 



 13 

 

 

(v)            Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor, to the Company’s knowledge, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any unlawful action designed, or that has constituted or might reasonably be
expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

 

(w)            Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

 

(x)            Taxes. The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Prospectus, no
tax deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, or would have, individually or in the aggregate, a
Material Adverse Effect. Except as set forth in the Prospectus, the Company has
no knowledge of any federal, state or other governmental tax deficiency, penalty
or assessment which has been or is reasonably likely to be asserted or
threatened against it which would have a Material Adverse Effect.

 

(y)            Title to Real and Personal Property. Except as set forth in the
Prospectus, the Company and its Subsidiaries have valid and defensible title, in
accordance with customary industry standards for companies of comparable size,
to substantially all their respective interests in natural gas and oil
properties leased or owned by them, good and marketable title in fee simple to
all other items of real property owned by them, good and valid title to all
personal property described in the Prospectus as being owned by them that are
material to the businesses of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims (other than under joint
operating and other agreements and arrangements customary in the oil and gas
industry), except those matters that (i) do not materially interfere with the
use made and proposed to be made of such property by the Company and any of its
Subsidiaries or (ii) would not, individually or in the aggregate, have a
Material Adverse Effect. Other than oil and gas properties, any real or personal
property described in the Prospectus as being leased by the Company and any of
its Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or
(B) would not be reasonably expected, individually or in the aggregate, to have
a Material Adverse Effect. Each of the properties of the Company and its
Subsidiaries complies with all applicable codes, laws and regulations
(including, without limitation, building and zoning codes, laws and regulations
and laws relating to access to such properties), except if and to the extent
disclosed in the Prospectus or except for such failures to comply that would
not, individually or in the aggregate, reasonably be expected to interfere in
any material respect with the use made and proposed to be made of such property
by the Company and its Subsidiaries or otherwise have a Material Adverse Effect.
Except as set forth in the Prospectus, none of the Company or its Subsidiaries
has received from any governmental or regulatory authorities any notice of any
condemnation of, or zoning change affecting, the properties of the Company and
its Subsidiaries, and the Company knows of no such condemnation or zoning change
which is threatened, in each case except for such that would not reasonably be
expected to interfere in any material respect with the use made and proposed to
be made of such property by the Company and its Subsidiaries or otherwise have a
Material Adverse Effect, individually or in the aggregate. The Company and each
of its Subsidiaries have such consents, easements, rights of way or licenses
from any person (collectively, “rights-of-way”) as are necessary to enable the
Company and each of its Subsidiaries to conduct its business in the manner
described in the Prospectus, subject to such qualifications as may be set forth
in the Prospectus, and except for such rights-of-way the lack of which would not
have, individually or in the aggregate, a Material Adverse Effect or would
reasonably be expected to be granted in the future in the ordinary course of
business.

 



 14 

 

 

(z)            Environmental Laws. Except as set forth in the Prospectus, the
Company and its Subsidiaries (i) are in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
Prospectus, other than permits expected to be granted in the future in the
ordinary course of business or as otherwise described in the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(aa)          Internal and Disclosure Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls designed to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus) (it being understood that as of the date of this
Agreement, the Company has not completed its assessment of its internal control
over financial reporting as of December 31, 2019). Since the date of the latest
audited financial statements of the Company included in the Prospectus, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting that is required to be
disclosed in the documents incorporated by reference into the Prospectus and the
Registration Statement that is not so disclosed. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company and each of its
Subsidiaries is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s annual report on
Form 10-K or quarterly report on Form 10-Q, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the most recent annual report on Form 10-K filed with the
Commission (such date, the “Evaluation Date”). The Company presented in its most
recent annual report on Form 10-K filed with the Commission the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective.

 



 15 

 

 

(bb)          Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.

 

(cc)           Finder’s Fees. Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, brokerage commissions or
similar payments in connection with the transaction herein contemplated, except
as may otherwise exist with respect to the Placement Agent pursuant to this
Agreement.

 

(dd)           Labor Disputes. No labor disturbance by or dispute with employees
of the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is threatened which would result in a Material Adverse Effect.

 

(ee)           Investment Company Act. The Company is not, and immediately after
giving effect to the offering and sale of the Shares, will not be, an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(ff)            Operations. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except in each case as would not
result in a Material Adverse Effect; and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 



 16 

 

 

(gg)          Off-Balance Sheet Arrangements. There are no “off-balance sheet
arrangements” (as defined in Item 303(a)(iv)(2) of Commission Regulation S-K)
between and/or among the Company and/or, to the knowledge of the Company, any of
its Affiliates and any unconsolidated entity, including, but not limited to, any
structural finance, special purpose or limited purpose entity required to be
described in the Prospectus which have not been described as required.

 

(hh)          ERISA. To the knowledge of the Company and except as disclosed in
the Prospectus, each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its Affiliates for employees or former employees of the Company and any
of its Subsidiaries has been maintained in material compliance with its terms
and the requirements of any applicable statutes, orders, rules and regulations,
including, but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions, except as would not result in a material liability of the Company
or any of its Subsidiaries.

 

(ii)            Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Prospectus has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith. The Forward-Looking Statements incorporated by reference in the
Prospectus from the Company’s annual report on Form 10-K for the fiscal year
most recently ended were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith commercially reasonable best estimate
of the matters described therein.

 

(jj)            Margin Rules. Neither the issuance, sale and delivery of the
Shares nor the application of the proceeds thereof by the Company as described
in the Prospectus will violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board of Governors.

 

(kk)           Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
of comparable size in similar industries.

 



 17 

 

 

(ll)            No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiaries, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Prospectus that is not so described; (iii) no relationship, direct or indirect,
exists between or among the Company or any Subsidiary or any affiliate of them,
on the one hand, and the directors, officers, or stockholders of the Company or,
to the Company’s knowledge, any Subsidiary, on the other hand, that is required
by the rules of FINRA to be described in the Prospectus that is not so
described; (iv) except as described in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or, to the Company’s knowledge, any Subsidiary to or for the benefit of
any of their respective officers or directors or any of the members of the
families of any of them that would constitute a violation of the Sarbanes-Oxley
Act or would require disclosure in the Prospectus; (v) the Company has not
offered, or caused any placement agent to offer, Common Stock to any person with
the intent to influence unlawfully (A) a customer or supplier of the Company or
any Subsidiary to alter the customer’s or supplier’s level or type of business
with the Company or any Subsidiary or (B) a trade journalist or publication to
write or publish favorable information about the Company or any Subsidiary or
any of their respective products or services; (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Prospectus; and (vii) neither the Company or any Subsidiary
will use, directly or indirectly, the proceeds of the offering in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any applicable
anti-corruption laws.

 

(mm)        Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Shares.

 

(nn)          No Conflicts. Neither the execution of the Transaction Documents,
nor the issuance, offering or sale of the Shares, nor the consummation of any of
the transactions contemplated herein, nor the compliance by the Company with the
terms and provisions hereof will conflict with, or will result in a breach of,
any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to the terms of any contract or other agreement to which the Company
may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any court or of any federal,
state or other regulatory authority or other government body having jurisdiction
over the Company.

 



 18 

 

 

(oo)          Sanctions. (i) The Company represents that neither the Company nor
any of its Subsidiaries (collectively, the “Entity”) or, to the knowledge of the
Company, any director, officer, employee, agent, controlled affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (rr), “Person”) that is, or is owned or controlled by a Person that
is:

 

(A)            the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority with jurisdiction over the Entity (collectively,
“Sanctions”), nor

 

(B)            located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Crimea, Cuba, Iran,
North Korea and Syria).

 

(ii)            The Entity represents and covenants that it will not knowingly,
directly or indirectly, use the proceeds of the offering of the Shares, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

 

(A)            to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(B)            in any other manner that will result in a violation of Sanctions
by any Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)            The Entity represents and covenants that, except as detailed in
the Registration Statement and the Prospectus, for the past five years, it has
not knowingly engaged in, is not now knowingly engaged in, and will not
knowingly engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions in a manner that constituted or constitutes a violation
of law.

 



 19 

 

 

(pp)          Stock Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Shares to be sold hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been complied with in all material
respects.

 

(qq)          Possession of Licenses and Permits. The Company and its
Subsidiaries possess, and are in compliance with the terms of, all adequate
certificates, authorizations, franchises, licenses and permits (“Licenses”)
necessary or material to the conduct of the business now conducted or proposed
in the Prospectus to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that
would individually or in the aggregate have a Material Adverse Effect, in each
case other than (i) Licenses expected to be granted in the future in the course
of pursuing the Company’s development plan or (ii) Licenses, the failure of
which to obtain would not have a Material Adverse Effect.

 

(rr)            Accurate Disclosure. The statements in the Prospectus under the
headings “Material United States Federal Income Tax Considerations to Non-U.S.
Holders,” “Description of Our Capital Stock” and “Legal Matters,” insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings and present the information required to be
shown.

 

(ss)           Independent Petroleum Engineers. Netherland, Sewell &
Associates, Inc., which has certified the reserve information of the Company and
its subsidiaries, has represented to the Company that it is, and to the
knowledge of the Company is, an independent petroleum engineering firm in
accordance with guidelines established by the Commission.

 

(tt)            Reserve Report Data. The oil and gas reserve estimates of the
Company and its subsidiaries included or incorporated by reference in the
Registration Statement, the Prospectus have been prepared or audited by
independent reserve engineers in accordance with Commission guidelines applied
on a consistent basis throughout the periods involved, and the Company has no
reason to believe that such estimates do not fairly reflect the oil and gas
reserves of the Company and its subsidiaries as of the dates indicated. Other
than production of the reserves in the ordinary course of business, intervening
product price fluctuations and as described in the Registration Statement, the
Prospectus, the Company is not aware of any facts or circumstances that would
have a Material Adverse Effect on the reserves or the present value of future
net cash flows therefrom as described in the Registration Statement, the
Prospectus.

 

3.2            Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):

 



 20 

 

 

(a)            Organization; Authority. Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)            Understandings or Arrangements. Such Purchaser is acquiring the
Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws).
Such Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

 

(c)            Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and as of the date hereof it is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.

 

(d)            Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(e)            Access to Information. Such Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Purchaser acknowledges
and agrees that neither the Placement Agent nor any Affiliate of the Placement
Agent has provided such Purchaser with any information or advice with respect to
the Shares nor is such information or advice necessary or desired.  Neither the
Placement Agent nor any Affiliate has made or makes any representation as to the
Company or the quality of the Shares and the Placement Agent and any Affiliate
may have acquired non-public information with respect to the Company which such
Purchaser agrees need not be provided to it.  In connection with the issuance of
the Shares to such Purchaser, neither the Placement Agent nor any of its
Affiliates has acted as a financial advisor or fiduciary to such Purchaser.

 



 21 

 

 

(f)            Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Shares covered by the Transaction Documents. Other than to other Persons party
to this Agreement or to such Purchaser’s representatives, including, without
limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1            Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such other transaction.

 



 22 

 

 

4.2            Securities Laws Disclosure; Publicity. The Company shall (a) by
the Disclosure Time, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. From and after the issuance of
such press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
issuance of such press release, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except
(a) as required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).

 

4.3            Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Shares under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.4            Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 4.2, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any Purchaser or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 



 23 

 

 

4.5            Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes and shall not use such
proceeds: (a) for the redemption of any Common Stock or Common Stock
Equivalents, (b) for the settlement of any outstanding litigation or (c) in
violation of FCPA or OFAC regulations.

 

4.6            Indemnification of Purchasers. Subject to the provisions of this
Section 4.6, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is solely based upon a material breach
of such Purchaser Party’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser Party
may have with any such stockholder or any violations by such Purchaser Party of
state or federal securities laws or any conduct by such Purchaser Party which is
finally judicially determined to constitute fraud, gross negligence or willful
misconduct). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.6 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 



 24 

 

 

4.7            Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.8            Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to such Transaction Document. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

 

4.9            Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by the
Transaction Documents are first publicly announced pursuant to the initial press
release as described in Section 4.2.  Each Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by the Transaction Documents are publicly disclosed by the Company
pursuant to the initial press release as described in Section 4.2, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by the Transaction
Documents are first publicly announced pursuant to the initial press release as
described in Section 4.2, (ii) no Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable securities laws from and after the time that the transactions
contemplated by the Transaction Documents are first publicly announced pursuant
to the initial press release as described in Section 4.2 and (iii) no Purchaser
shall have any duty of confidentiality or duty not to trade in the securities of
the Company to the Company or its Subsidiaries after the issuance of the initial
press release as described in Section 4.2.  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement.

 



 25 

 

 

ARTICLE V.
MISCELLANEOUS

 

5.1            Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the Company, if the Closing has not been consummated on or
before the fifth (5th) Trading Day following the date hereof; provided, however,
that no such termination will affect the right of any party to sue for any
breach by any other party (or parties).

 

5.2            Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company), stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchasers.

 

5.3            Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Base Prospectus and the Prospectus
Supplement, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the time of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment at the email address as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the time of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto. To the extent that any
notice provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or any Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.

 



 26 

 

 

5.5            Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and Purchasers which purchased at
least 50.1% in interest of the Shares based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought, provided that if any amendment,
modification or waiver disproportionately and adversely impacts a Purchaser (or
group of Purchasers), the consent of such disproportionately impacted Purchaser
(or group of Purchasers) shall also be required. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any proposed amendment or waiver
that disproportionately, materially and adversely affects the rights and
obligations of any Purchaser relative to the comparable rights and obligations
of the other Purchasers shall require the prior written consent of such
adversely affected Purchaser. Any amendment effected in accordance with this
Section 5.5 shall be binding upon each Purchaser and holder of Shares and the
Company.

 

5.6            Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8            No Third-Party Beneficiaries. The Placement Agent shall be the
third party beneficiary of the representations and warranties of the Company in
Section 3.1 and the representations and warranties of the Purchasers in
Section 3.2. This Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.6 and this Section 5.8.

 



 27 

 

 

5.9            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an action or Proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.6, the prevailing party in such
action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or Proceeding.

 

5.10          Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.

 

5.11          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 



 28 

 

 

5.14          Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.15          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through DPW.
DPW does not represent any of the Purchasers and only represents the Placement
Agent. The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 



 29 

 

 

5.18          Saturdays, Sundays, Holidays, etc.      If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Business Day, then such action may be taken or
such right may be exercised on the next succeeding Business Day.

 

5.19          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.20          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 



 30 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TELLURIAN INC.   Address for Notice:         By:     E-Mail: Name:   Fax: Title:
    With a copy to (which shall not constitute notice):    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK 

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



 31 

 

 

[PURCHASER SIGNATURE PAGES TO TELL SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:
___________________________________________________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
_____________________________________________________________________________

 

Name of Authorized Signatory:
___________________________________________________________________________________________

 

Title of Authorized Signatory:
____________________________________________________________________________________________

 

Email Address of Authorized
Signatory:_____________________________________________________________________________________

 

Facsimile Number of Authorized Signatory:
______________________________________________________________________________________

 

Address for Notice to Purchaser:

 

DWAC Instructions:

 

Clearing Firm DTC#:

 

Account Name:

 

Account Number:

 

 

Subscription Amount: $__________________

 

Shares: _________________

 

EIN Number: ____________________

 

[SIGNATURE PAGES CONTINUE]

 



 32 

 

 

Schedule A

 

Subsidiaries

 

Subsidiary State or Other
Jurisdiction of
Incorporation or
Organization Ownership Tellurian Inc. owns the following subsidiaries directly:
    Tellurian Investments LLC (formerly known as Tellurian Investments Inc.)
Delaware 100.0% Driftwood LP Holdings LLC Delaware 100.0% Driftwood GP Holdings
LLC Delaware 100.0% Tellurian International Holdings Ltd United Kingdom 100.0%
Tellurian Investments LLC owns the following subsidiaries directly:    
Tellurian Production Holdings LLC Delaware 100.0% Tellurian LandCo LLC (formerly
known as Parallax LNG LandCo LLC and MBTU LandCo LLC) Delaware 100.0% Tellurian
Supply & Trade LLC Delaware 100.0% Purity Pipeline LLC Delaware 100.0% Delhi
Connector LLC Delaware 100.0% Tellurian Midstream Holdings LLC Delaware 100.0%
Tellurian Services LLC (formerly known as Parallax Services LLC) Delaware 100.0%
Tellurian Management Services LLC (formerly known as Tellurian O&M LLC and
Driftwood Operating LLC) Delaware 100.0% Magellan Petroleum Australia Pty Ltd
Australia 100.0% Driftwood LP Holdings LLC owns the following subsidiary
directly:     Driftwood Holdings LP (formerly known as Driftwood Holdings LLC)
Delaware 100.0% (1) Tellurian International Holdings Ltd owns the following
subsidiaries directly:     Tellurian Trading UK Ltd United Kingdom 100.0%
Tellurian LNG Singapore Pte. Ltd. Singapore 100.0% Tellurian LNG UK Ltd United
Kingdom 100.0% Tellurian Production Holdings LLC owns the following subsidiaries
directly:     Tellurian Operating LLC Delaware 100.0% Tellurian Production LLC
Delaware 100.0% Magellan Petroleum Australia Pty Ltd owns the following
subsidiary directly:     Magellan Petroleum Offshore Pty Ltd Australia 100.0%
Driftwood Holdings LP owns the following subsidiary directly:     Driftwood
Holdco LLC Delaware 100.0% Driftwood Holdco LLC owns the following subsidiaries
directly:     Tellurian Pipeline LLC Delaware 100.0% Tellurian LNG LLC (formerly
known as Parallax LNG LLC) Delaware 100.0% Driftwood Production Holdings LLC
Delaware 100.0% Tellurian Pipeline LLC owns the following subsidiaries directly:
    Haynesville Global Access Pipeline LLC Delaware 100.0% Permian Global Access
Pipeline LLC Delaware 100.0% Driftwood Pipeline LLC (formerly known as Driftwood
LNG Pipeline LLC) Delaware 100.0% Tellurian LNG LLC owns the following
subsidiaries directly:     Driftwood LNG Tug Services LLC Delaware 100.0%
Driftwood LNG LLC Delaware 100.0%

 

(1)Driftwood LP Holdings LLC owns 100% of Driftwood Holdings LP, of which
Driftwood GP Holdings LLC is the general partner.

 



 33 

 